Per Curiam.
The decree of the court of chancery will be affirmed. This-conclusion has been reached notwithstanding the testimony of the-defendant below, and it will therefore not be necessary here to-pass upon the admissibility of his testimony under the supplement to the act concerning evidence, approved February 25th, 1880. Rev. Sup. 287 § 1. (a). The question here arising under *231that statute is presented in another case now before this court, and will soon be decided.

Decree affirmed.

For affirmance — The Chancellor, Chief-Justice, Depue, Dixon, Garrison, Knapp, Reed, Scudder, Van Syckel, Brown, Clement, McGregor, Whitaker — 13.
For reversal — Paterson—1.

 That in all civil actions in any court of law or equity of this state, any party thereto may be sworn and examined as a witness, notwithstanding any party thereto may sue or be sued in a representative capacity; provided, nevetheless, that this supplement shall not extend so as to permit testimony to be-given as to any transaction with or statement by any testator or intestate represented in said action.